Case: 14-13470   Date Filed: 05/01/2015   Page: 1 of 5


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-13470
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:12-cv-02188-RLV

SANDRA E NOLLEY,

                                                             Plaintiff-Appellant,

                                  versus

THE BELLSOUTH LONG TERM DISABILITY
PLAN FOR NON-SALARIED EMPLOYEES,
a.k.a. AT&T Disability Income Program, et al.,

                                                                      Defendants,

AT&T SERVICES, INC.,
SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.,
a.k.a. AT&T Integrated Disability Service Center,

                                                          Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                                (May 1, 2015)
              Case: 14-13470    Date Filed: 05/01/2015   Page: 2 of 5


Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Sandra E. Nolley, proceeding pro se, appeals from the district court’s order

granting summary judgment in favor of AT&T Services, Inc. (“AT&T Services”)

and Sedgwick Claims Management Services, Inc. (“Sedgwick”), in her civil action

alleging wrongful termination of long term disability (“LTD”) benefits, brought

pursuant to the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §

1132(a).   On appeal, Nolley argues that the district court erred by granting

summary judgment on her ERISA claims because: (1) Sedgwick’s decision to

terminate her LTD benefits was “ de novo” wrong; (2) Sedgwick was not vested

with discretionary authority to review claims; and (3) Sedgwick’s decision was not

supported by reasonable grounds. After thorough review, we affirm.

      We review a district court’s ruling affirming a plan administrator’s ERISA

benefits decision de novo, applying the same legal standards as the district court.

Blankenship v. Metro. Life Ins. Co., 644 F.3d 1350, 1354 (11th Cir. 2011).

      Under ERISA’s civil enforcement provisions, a plan participant may bring a

civil action against the plan administrator to recover wrongfully denied benefits

due to her under the terms of the plan. See 29 U.S.C. § 1132(a)(1). Although

ERISA itself does not provide any standards for judicial review of a plan

administrator’s benefits determination, the Supreme Court has articulated a


                                        2
              Case: 14-13470     Date Filed: 05/01/2015    Page: 3 of 5


framework for judicial review, which we have distilled into a six-part test. Melech

v. Life Ins. Co. of N. Am., 739 F.3d 663, 672 (11th Cir. 2014). Thus, a court

reviewing a plan administrator’s benefits decision should conduct the following

multi-step analysis:

      (1) Apply the de novo standard to determine whether the claim
      administrator’s benefits-denial decision is “wrong” (i.e., the court disagrees
      with the administrator’s decision); if it is not, then end the inquiry and affirm
      the decision.

      (2) If the administrator’s decision in fact is “de novo wrong,” then determine
      whether he was vested with discretion in reviewing claims; if not, end
      judicial inquiry and reverse the decision.

      (3) If the administrator’s decision is “de novo wrong” and he was vested
      with discretion in reviewing claims, then determine whether “reasonable”
      grounds supported it (hence, review his decision under the more deferential
      arbitrary and capricious standard).

      (4) If no reasonable grounds exist, then end the inquiry and reverse the
      administrator’s decision; if reasonable grounds do exist, then determine if he
      operated under a conflict of interest.
      (5) If there is no conflict, then end the inquiry and affirm the decision.

      (6) If there is a conflict, the conflict should merely be a factor for the court
      to take into account when determining whether an administrator’s decision
      was arbitrary and capricious.

Blankenship, 644 F.3d at 1355.

      In tackling the first prong of the six-part test, we review the administrator’s

decision for correctness, based upon the evidence before the administrator at the

time of its benefits decision. Melech, 739 F.3d at 672. If we would have reached



                                          3
               Case: 14-13470    Date Filed: 05/01/2015     Page: 4 of 5


the same decision as the administrator, the judicial inquiry ends, and judgment in

favor of the administrator is appropriate. Id. at 672-73.



      In this case, the district court did not err by granting summary judgment on

Nolley’s ERISA claims because Sedgwick’s decision to terminate Nolley’s LTD

benefits was not “de novo wrong.” As the record shows, Sedgwick based its

adverse benefits decision on the fact that Nolley no longer met the Plan’s definition

of “disabled,” and the record reveals that it relied on the judgment of independent

professionals in reaching this conclusion.         Although Nolley’s psychiatrist

concluded that she was incapable of working due to her depression, his progress

notes indicate that the majority of her cognitive processes were within normal

limits. Furthermore, Sedgwick retained multiple independent physician advisors to

review Nolley’s medical records and assess whether she possessed any work

capacity, and each of them concluded that there were no objective findings

substantiating the conclusion that she was unable to work. As a result, the record

supports Sedgwick’s conclusion that Nolley no longer met the Plan’s definition of

“disabled,” and we cannot say that Sedgwick’s termination of her benefits was “de

novo wrong.”

      Nor can we find error in Sedgwick’s benefits decision simply because it

denied her claim for LTD benefits based on her failure to furnish objective medical


                                          4
                 Case: 14-13470   Date Filed: 05/01/2015   Page: 5 of 5


evidence of her disability. The relevant Plan document specifically provided that

LTD benefits would terminate if Nolley failed to furnish objective medical

evidence demonstrating the continuing nature of her disability, and the claims

administrator may rely on such a provision in making its determination to

terminate benefits. Moreover, a representative of Sedgwick actually informed

Nolley and her treating psychiatrist of the need to provide objective medical

evidence of her disability; notified them that her treating psychiatrist’s treatment

records were deficient in this respect; clarified that the requisite objective medical

evidence should support the conclusion that Nolley was not capable of performing

any occupational duties; and then provided an example of the type of evidence that

might suffice.

      In short, based on the record available to Sedgwick at the time it terminated

Nolley’s LTD benefits, we cannot conclude that its decision was wrong. Because

we have not concluded that Sedgwick’s benefits-denial decision was “wrong,” our

judicial inquiry has ended, and we must affirm. See Melech, 739 F.3d at 672.

      AFFIRMED.




                                          5